Citation Nr: 0813503	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for right ankle 
disability.

6.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to service connection for right 
knee disability, left knee disability, back disability, right 
ankle disability, and left ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has tinnitus which is related to noise exposure 
he experienced in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The veteran alleges he developed tinnitus from noise exposure 
in service.  Specifically, at the March 2008 hearing, he 
stated that when he served in Vietnam in combat, he was 
exposed to heavy artillery fire, including M16 machine guns, 
and helicopters.  He stated that he noticed having tinnitus 
as early as 1975 and that he had it now.  

The veteran has been granted service connection for bilateral 
hearing loss, as a medical professional determined it was as 
likely as not that the veteran's current hearing loss was 
attributable to noise exposure in service.  In the December 
2004 VA audiological evaluation report, the audiologist 
stated the veteran denied having current tinnitus.  At the 
March 2008 hearing, the veteran explained that he had 
tinnitus at the time of the examination, but that he did not 
understand what symptoms were involved with tinnitus, which 
was why there was a misunderstanding with the audiologist.  

The veteran is competent to report having noise exposure in 
service, which the Board finds is credible and consistent 
with his service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  He is also competent to state 
that he has ringing in the ears (as opposed to stating he has 
tinnitus, which would require a professional opinion), as 
that is an observable symptom of tinnitus.  

The remaining issue is whether the veteran has established a 
nexus between the current disability and the in-service 
report of noise exposure.  As stated above, service 
connection for hearing loss has been awarded, and tinnitus 
and hearing loss are closely-related disabilities.  The Board 
finds that it cannot disassociate the veteran's report of 
ringing in the ears from the noise exposure in service, and 
with resolution in the veteran's favor, service connection 
for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

At the March 2008 hearing, the veteran stated that he was in 
receipt of Social Security disability benefits for his knees.  
These records must be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992) (VA's duty to assist includes 
obtaining Social Security Administration decision and 
supporting medical records pertinent to VA claim).

The veteran also testified he had received treatment for his 
knees from Dr. Kennedy in the 1980s.  An attempt to obtain 
these records (and any other outstanding medical records) 
should be made.

Lastly, the Board finds that a VA examination is warranted 
regarding the claims for service connection for right and 
left knee disabilities, as the veteran has brought forth 
competent evidence of current disability, which may be 
related to service.  See 38 U.S.C.A. § 5103A(d) (examination 
or opinion is necessary to make decision on claim when record 
(1) contains competent evidence that claimant has current 
disability or persistent or recurrent symptoms of disability; 
(2) contains evidence which indicates disability or symptoms 
may be associated with claimant's active duty; and (3) does 
not contain sufficient medical evidence for VA to make 
decision); see also 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran has not, however, brought forth competent evidence of 
current disability or recurrent symptoms of disabilities 
associated with his back and right and left ankles to warrant 
an examination.  If, however, evidence showing current 
disability related to these areas is associated with the 
claims file, an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
disability claim, as well as the records 
relied upon concerning that claim.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

2.  The RO/AMC should request that the 
veteran identify all private or VA 
medical records regarding treatment for 
disabilities involving his knees, back, 
and ankles, to include treatment for his 
knees from Dr. Kennedy in the 1980's.  
Then, the RO/AMC should make every effort 
to obtain the records identified by the 
veteran.  

3.  The RO/AMC should schedule the 
veteran to undergo a examination to 
determine whether any current right and 
left knee disabilities are attributable 
to service.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent 
probability or greater) that any current 
right and left knee disabilities is/are 
related to service.  A complete rationale 
should be given for any opinion and 
conclusion expressed.  If the clinician 
is unable to answer any question 
presented without resort to speculation, 
he or she should so indicate.

4.  The RO/AMC should evaluate whether an 
examination is necessary for the 
remaining issues on appeal.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


